Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrain Sanchez on 6/13/2022.
The application has been amended as follows: 
--Claim 1 -- A pump assembly comprising: 
a rotor having a rotor shaft portion; 
a stator having a bore portion defining a plurality of bores, each of the plurality of bores for receiving the rotor shaft portion; and 
a plurality of circumferential protrusions, a circumferential protrusion of the plurality of circumferential protrusions extending radially into a bore of the plurality of bores between the bore portion and the rotor shaft portion, wherein at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith; 
wherein the circumferential protrusion of the plurality of circumferential protrusions upstands from the bore portion and is unitary with the bore portion; 
wherein each bore of the plurality of bores has at least one circumferential protrusion of the plurality of circumferential protrusions extending radially therein; and 
wherein the circumferential protrusion upstands radially by the distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion.
--Claim 7 -- The pump assembly of claim 1, wherein the circumferential protrusion upstands radially by a distance which comprises up to the fitting tolerance between the bore portion and the rotor shaft portion.
--Claim 8 -- The pump assembly of claim 7, wherein the circumferential protrusion upstands radially by the distance which comprises up to the fitting tolerance between the bore portion and the rotor shaft portion together with the displacement tolerance of the rotor shaft portion.
--Claim 18 -- A multi-stage vacuum pump comprising: 
a rotor having a rotor shaft portion; 
a stator having a bore portion defining a bore for receiving the rotor shaft portion; and 
a circumferential protrusion extending radially into the bore between the bore portion and the rotor shaft portion, wherein at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith; 
wherein the circumferential protrusion upstands from the bore portion and is unitary with the bore portion; 
wherein the circumferential protrusion upstands radially by a distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion; 
wherein the stator defines a plurality of bores, each bore of the plurality of bores having at least one of the circumferential protrusions extending radially therein; and 
wherein the circumferential protrusion is softer than the rotor shaft portion.
--Claim 19 – A multi-stage vacuum pump comprising: 
a rotor having a rotor shaft portion; 
a stator having a bore portion defining a bore for receiving the rotor shaft portion; and 
a circumferential protrusion extending radially into the bore between the bore portion and the rotor shaft portion, wherein the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith; 
wherein the circumferential protrusion upstands from the bore portion and is unitary with the bore portion;
 wherein the circumferential protrusion upstands radially by a  distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion; 
wherein the stator defines a plurality of bores, each bore of the plurality of bores having at least one of the circumferential protrusions extending radially therein;
 wherein the stator comprises a first housing part defining a first portion of the bore and a second housing part defining a second portion of the bore, the first housing part and the second housing part being configured to be coupled to define the bore; and 
wherein the pump assembly is in the form of a clamshell, and the first and second housing parts are half-shell stator housing of the clamshell each having transverse walls, and the bore is formed in the transverse walls.
Allowable Subject Matter
Claims 1-4, 5-12, 14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim X is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pump assembly comprising stator have plurality of bores, a plurality of circumferential protrusions extending radially into a bore for receiving rotor shaft, the circumferential protrusion upstands radially by a distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 18 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a multi-stage vacuum pump comprising a stator have plurality of bores, a plurality of circumferential protrusions extending radially into a bore for receiving rotor shaft, the circumferential protrusion upstands radially by a distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Claim 19 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a multi-stage vacuum pump comprising: a stator have plurality of bores, a plurality of circumferential protrusions extending radially into a bore for receiving rotor shaft, the circumferential protrusion upstands radially by a distance which comprises up to a fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746